Citation Nr: 1141279	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to burial allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant; a VFW Representative


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1951 to June 1955.  He died on December [redacted], 2000, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Cleveland, Ohio, regional office (RO) rating decision of October 2007.  This appeal has subsequently been transferred to the Montgomery, Alabama, RO.

A Board hearing was held before the undersigned Veterans Law Judge via video conference in August 2011.  The transcript of the hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Board notes that it appears that the Veteran's service medical records are unavailable.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant claims that the Veteran suffered from posttraumatic stress disorder (PTSD) which aggravated a heart condition that ultimately led to the Veteran's death.  The Veteran's Certificate of Death reports he died on December [redacted], 2000, and the immediate cause of death was ischemic cardiomyopathy due to end stage renal disease, malnutrition, and osteomyelitis shine.

The appellant testified before the Board in August 2011 that when the Veteran returned from his military service while stationed in Germany, he was "not the right person."  The appellant stated that the Veteran experienced flashbacks, and told her that while he was in Germany "he was blocked up into a fence, and he crawled five miles on his stomach and dug a hole to get out.  And he killed a man over this.  And he would not talk much about his service."  The appellant testified that the Veteran was diagnosed with PTSD and his condition worsened over the years which aggravated a heart condition.

The file contains records of the Veteran's treatment from February 1990 to April 1990 which includes a diagnosis for major depression with psychotic features and panic disorder and anxiety.  In addition, a March 2007 letter from Dr. J. Doty, a private doctor, who stated the Veteran had a very complicated medical history which included depression, anxiety, and psychosis.  Dr. Doty noted that a private psychiatrist, Dr. J. Laubenthal, believed the Veteran had PTSD which could have led to his psychosis.  Dr. Doty further noted it was resolved with medication but the Veteran continued to experience problems with his depression and a panic disorder.  The Board notes Dr. Laubenthal's records are absent from the claims file. 

The appellant also testified the Veteran was "locked up for 30 days in Charlie Woods, in Alabama... That's where you go for nerves, and heart.  You know, nerves, and flashbacks...."  She further stated she was told by "Dr. Gobee in Goldston and Dr. Lopez in Thomas, Georgia" there was a possibility between the Veteran's PTSD and his nervousness that cause problems with his heart condition.  The Board notes records from "Dr. Gobee" and a "Dr. Lopez" are absent from the claims file.

In addition, according to the Veteran's DD 214, he was awarded the Army Occupation Medal for his service in Germany, and the National Defense Service Medal.  However, any additional personnel records reporting specifics on his duties and service are absent from the record. 

Based on the appellant's testimony, missing personnel file and private treatment records, and a diagnosis of depression, anxiety, and psychosis, the Board finds that further development is necessary before a final determination is made.  Therefore, any records missing from the record should be obtained and associated with the claims file.  Then an opinion from a specialist is required to determine whether the Veteran had a service related psychiatric condition, including PTSD, and if so, whether it contributed to the Veteran's heart condition and ultimately, his death. 

Furthermore, because entitlement to burial allowance may depend upon whether service connection for the cause of the Veteran's death has been granted, appellant consideration of this claim must be deferred as well because they are inextricably intertwined with the claim of entitlement to service connection for the cause of the Veteran's death.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 38 C.F.R. § 3.1600 (2010).

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the NPRC or any other appropriate department to obtain the Veteran's entire service personnel records (his "201" file).  All efforts to obtain these records should be documented in the claims file.  If records are not available, the source should so indicate.  Failures to respond or negative replies to any request should be noted in writing and also associated with the claims file. 

2. Obtain all records of the Veteran's treatment with private doctors, Drs. Laubenthal, Gobee, and Lopez regarding the Veteran's PTSD/psychiatric conditions, and his heart condition.  The appellant should be contacted and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claim.  The AMC should attempt to obtain and associate with the claims folder any medical records identified that are not already of record.  If applicable, the non-existence or unavailability of such records must be verified by the VAMC. 

3. Once all outstanding records, if any, have been obtained and associated with the claims file, forward the claims file to an appropriate specialist(s) addressing the following questions: 

a. Is a diagnosis of any psychiatric disorder, to include PTSD, appropriate? 

b. If the Veteran is found to have a psychiatric disorder(s), is it at least as likely as not that this disorder(s) is a result of the Veteran's military service? 

c. Is it is at least as likely as not that any diagnosed psychiatric disorder(s), including PTSD, and any associated symptoms, aggravated his heart condition and/or caused/contributed substantially or materially to the cause of his death.  

The claims file must be provided to and reviewed by the physician in conjunction with the opinion(s).  Any required development, such as obtaining additional records, should be accomplished if needed.  It is essential that the examiner provides a complete medical rationale for any opinion provided. 

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant evidence, specialist's opinion, or other information needed to provide the requested opinion.  Thereafter, necessary development should be completed.  Then, the claims file should be returned to the examiner for completion of the opinion.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the appellant and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


